Name: Council Regulation (EEC) No 1970/87 of 2 July 1987 amending Regulation (EEC) No 872/84 laying down general rules for the granting of premiums to sheepmeat producers
 Type: Regulation
 Subject Matter: animal product;  Europe;  agricultural structures and production
 Date Published: nan

 3 . 7 . 87 Official Journal of the European Communities No L 184 / 23 COUNCIL REGULATION (EEC) No 1970 / 87 of 2 July 1987 amending Regulation (EEC ) No 872 / 84 laying down general rules for the granting of premiums to sheepmeat producers HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC ) No 872 / 84 shall be replaced by the Annex of this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 1 837 / 80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ( 1 ), as last amended by Regulation (EEC ) No 794 / 87 ( 2 ), and in particular Article 5(9 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas further examination has shown that the conditions laid down in Article 5 ( 9 ) of Regulation (EEC) No 1837 / 80 are also fulfilled in certain other precisely defined areas in the United Kingdom in addition to those defined in the Annex to Regulation (EEC ) No 872 / 84 ( 4 ), as last amended by Regulation (EEC ) No 3524 / 85 ( 5 ); whereas that Annex should therefore be amended , Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities . It shall apply for the first time to premiums granted in respect of the 1988 marketing year . This Regulation shall be binding in its entirety and directly applicable to all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN ( ») OJ No L 183 , 16 . 7 . 1980 , p. 1 . ( 2 ) OJ No L 79 , 21 . 3 . 1987 , p. 3 . ( 3 ) OJ No C 89 , 3 . 4 . 1987 , p. 53 . ( 4 ) OJ No L 90 , 1 . 4 . 1984 , p. 40 . ( 5 ) OJ No L 336 , 14 . 12 . 1985 , p. 5 No L 184 / 24 Official Journal of the European Communities 3 . 7 . 87 ANNEX 'ANNEX UNITED KINGDOM A. Lake District : HERDWICK B.  Shetland Islands :  Western Isles of Lewis and Harris :  Sutherland :  Caithness : parishes of Reay , Halkirk , Latheron :  Ross and Cromarty : parishes of Gairloch , Lochbroom , Applecross , Lochcarron , Contin , Fodderty : Shetland Blackface Cheviot Cheviot Cheviot'